[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

          United States Court of Appeals
                    For the First Circuit


No. 01-1016

                     MARIO PEREZ-SANTOS,

                    Plaintiff, Appellant,

                              v.

                   JOSE A. MALAVE, ET AL.,

                    Defendants, Appellees.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF PUERTO RICO

      [Hon. Juan M. Pérez-Giménez, U.S. District Judge]


                            Before

                      Boudin, Chief Judge,
               Selya and Lipez, Circuit Judges.




     Mario Perez Santos on brief pro se.
     Robert J. Sanchez Ramos, Solicitor General, Vanessa Lugo
Flores, Deputy Solicitor General, and Sigfredo Rodriguez-Isaac,
Assistant Solicitor General, on brief for appellees.




                      November 28, 2001
           Per Curiam. Mario Pérez-Santos appeals pro se from

the   district   court’s    denial   of    his    motion   for   default

judgment   against   Jose    A.   Malavé    and     dismissal    of   the

complaint. Fed.R.Civ.P. 55(c) provides, in relevant part,

that “[f]or good cause shown the court may set aside an

entry of default.”    “After an entry of default, a court may

examine a plaintiff’s complaint to determine whether it

alleges a cause of action.        In making that determination it

must assume that all well pleaded factual allegations are

true.” Quirindongo Pacheco v. Rolon Morales, 953 F.2d 15, 16

(1st Cir. 1992).   Review of the district court’s dismissal of

the complaint is de novo. See Cruz-Erazo v. Rivera-Montanez,

212 F.3d 617, 621 (1st Cir. 2000).

           The district court did not err in dismissing Pérez’

claims against Malavé and co-defendant Víctor Fajardo under

the Privacy Act, 5 U.S.C. § 552a.                The private right of

action created by § 552a(g) of the Privacy Act is limited to

actions against agencies of the federal government and does

not apply to state agencies or individuals. See Dittman v.

California, 191 F.3d 1020, 1026 (9th Cir. 1999); Polchowski

v. Gorris, 714 F.2d 749, 752 (7th Cir. 1983); Wren v. Harris,

675 F.2d 1144, 1148 n.8 (10th Cir. 1982).              Therefore, the
Privacy Act did not create a private right of action against

Malavé and Fajardo in their personal or official capacities.

            Pérez referred in his complaint to the violation

of   his   rights   under   the   Fourth   Amendment,    without   any

explanation of how those rights were violated.             On appeal,

he stated that the district court erred in dismissing his

Fourth Amendment claim, but again did not make any developed

argument in support of that statement.                 Therefore, the

argument is waived. See Aponte Melendez v. Ortiz Otero, 964

F.2d 1225, 1226 n.1 (1st Cir. 1992) (holding that “[a]lthough

appellant’s    brief   on    appeal     once   again   makes   cursory

reference to a first amendment claim, the claim is supported

by no ‘developed argumentation.’           Accordingly, we deem it

waived”).

            The district court judgment denying Pérez’ motion

for default judgment and dismissing the complaint (without

prejudice to the Puerto Rico law claims being brought in the

Puerto Rico courts) is affirmed.




                                  -3-
-4-